Citation Nr: 1119926	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for residuals of a left shoulder injury.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for a disability manifested by numbness and a tingling of the legs and feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the VARO in Waco, Texas, that denied entitlement to the benefits sought.

By decision dated in June 2005, the Board denied entitlement to service connection for each of the disabilities at issue.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2007, based on a Joint Motion to Vacate and Remand the Board decision (Joint Motion), the Court remanded the claim to the Board for compliance with instructions set forth in the Joint Motion.  The Board then remanded the claims to the RO by way of the Appeals Management Center in Washington, D.C., in June 2007 for procedural and substantive purposes.  The case was then returned to the Board and in an October 2009 decision, the Board again denied entitlement to service connection for each of the disabilities at issue.  Additionally, service connection was denied for residuals of fracture of the right fifth finger, residuals of a fracture of the left fifth finger, and residuals of a left elbow sprain.  In November 2010, the Court issued a decision that remanded the case with regard to the issues listed on the title page of the decision to the Board for readjudication and the issuance of a new decision.  

As a result, the Board in turn REMANDS the claims to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

This case involves a prior remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the record reveals that the Veteran was accorded VA examinations in October 2008 and March 2009.  The record reveals that at the time of the examinations, the Veteran referred to complaints with regard to the neck, the back, and numbness with tingling of the legs and feet while in service.  These complaints were not addressed by the examiners and it appears they might not have had access to all of the volumes of the Veteran's claims file.  The Veteran also stated that he was struck in the back of the head and neck by a board while unloading a truck during service.  With regard to the left shoulder, the Veteran has a current disability with regard to the shoulder and claims that he has had problems with his shoulder ever since the accident in service.

The Board also notes that with regard to numbness and tingling of the legs and feet, the examiners in late 2008 and early 2009 did not provide an opinion as to whether any disability manifested by numbness and tingling of the legs and feet was directly service connected.  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The Veteran should be accorded an examination by an appropriate specialist for the purpose of determining the nature and etiology of any current disability involving the neck, the back, the left shoulder, the head, and a disability manifested by numbness and tingling of the legs and feet.  The claims folder, to include the service treatment records, must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in his or her report that the claims folder was so reviewed.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should specifically state whether any current neck, back, left shoulder, head, and/or disability manifested by numbness and tingling of the legs and feet is at least as likely as not (that is, to a degree of probability of 50 percent or more) causally or etiologically related to his active service, or whether such a causal or etiological relationship is unlikely (that is, less than a 50 percent probability), with the rationale for any such conclusion set forth in the report.  The examiner is to make reference to the documented in service neck, back, left shoulder, head, and leg complaints in the opinion.  The Board notes that that the term at least as likely as not does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Thereafter, VA should readjudicate the claims for service connection.  If the Veteran fails, without good cause, to report for any scheduled examination, VA should apply the provisions of 38 C.F.R. § 3.655.  If any benefit sought remains denied or is not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process.  It is not the Board's intent to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L .JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



